     Case 1:20-cv-01837-DAD-BAM Document 13 Filed 09/01/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID KING,                                       No. 1:20-cv-01837-NONE-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING IN PART FINDINGS
                                                        AND RECOMMENDATIONS, DISMISSING
13           v.                                         FEDERAL CLAIMS, AND REMANDING
                                                        ACTION TO KERN COUNTY SUPERIOR
14    LEMOS, et al.,                                    COURT
15                       Defendants.                    (Doc. No. 11)
16

17          Plaintiff David King is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. On July 15, 2020, plaintiff filed a complaint alleging federal and

19   state law claims in the Kern County Superior Court, Case No. BCV-20-101532. On December

20   30, 2020, defendants removed the state court action to this federal district court. (Doc. No. 1.)

21   This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

22   § 636(b)(1)(B) and Local Rule 302.

23          On May 21, 2021, the assigned magistrate judge screened plaintiff’s first amended

24   complaint and issued findings and recommendations recommending that the federal claims in this

25   action be dismissed, with prejudice, based on plaintiff’s failure to state a cognizable claim upon

26   which relief may be granted, and that the court decline to exercise supplemental jurisdiction over

27   plaintiff’s purported state law claim. (Doc. No. 11.) Plaintiff filed objections on June 9, 2021.

28   (Doc. No. 12.) Plaintiff’s objections do not address the magistrate judge’s reasoning.
                                                        1
     Case 1:20-cv-01837-DAD-BAM Document 13 Filed 09/01/21 Page 2 of 3


 1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

 3   objections, the court concludes that the magistrate judge’s findings and recommendations are

 4   supported by the record and by proper analysis, except for the recommendation that plaintiff’s

 5   state law claims be dismissed without prejudice. Instead, the court agrees with plaintiff that those

 6   claims should be remanded to the Kern County Superior Court.

 7           Under 28 U.S.C. § 1441, a defendant may remove an action filed in state court to a federal

 8   district court if the federal district courts would have had original jurisdiction over the matter. A

 9   district court’s federal-question jurisdiction extends over “only those cases in which a well-

10   pleaded complaint establishes either that federal law creates the cause of action or that the

11   plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

12   law.” Franchise Tax Bd. of Calif. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27–28 (1983).

13   Thus, the “presence or absence of federal-question jurisdiction is governed by the well-pleaded

14   complaint rule, which provides that federal jurisdiction exists only when a federal question is

15   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar, Inc. v. Williams,

16   482 U.S. 386, 392 (1987) (internal quotations and citations omitted); see also Merrell Dow

17   Pharms., Inc. v. Thompson, 478 U.S. 804, 808 (same).

18           The removal statute “is strictly construed and federal jurisdiction must be rejected if there

19   is any doubt as to the right of removal in the first instance.” Duncan v. Stuetzle, 76 F.3d 1480,

20   1485 (9th Cir. 1996) (internal quotations and citations omitted). “If at any time before final
21   judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

22   remanded.” 28 U.S.C. § 1447(c).

23           Here, the court has screened plaintiff’s first amended complaint and found that he has

24   failed to state any cognizable claim based on federal law. Plaintiff’s surviving claims arise solely

25   out of state-law based theories of relief. Consequently, the exercise of removal jurisdiction is not

26   proper here, and the matter must be remanded to state court.
27   /////

28   /////
                                                         2
     Case 1:20-cv-01837-DAD-BAM Document 13 Filed 09/01/21 Page 3 of 3


 1         Accordingly,

 2      1. The findings and recommendations issued on May 21, 2021, (Doc. No. 11), are adopted,

 3         except the recommendation that plaintiff’s action as to his state law claims be dismissed;

 4      2. The federal claims in this action are dismissed, with prejudice, due to plaintiff’s failure to

 5         state a claim upon which relief may be granted;

 6      3. The remainder of this action is remanded to the Kern County Superior Court, Case No.

 7         BCV-20-101532; and

 8      4. The Clerk of the Court is directed to assign a district judge to this case for the purpose of

 9         closing the case and then to close this case.

10   IT IS SO ORDERED.
11
        Dated:    September 1, 2021
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
